Citation Nr: 1422638	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to coronary artery disease.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953 and from June 1953 to February 1954.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Appeals (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina.

A hearing was held in May 2010 in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board previously considered the appeal in July 2010, December 2011, December 2012, and August 2013.  In July 2010, the Board issued a decision reopening the claims for service connection for a cardiovascular disorder, a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a bilateral ankle disorder.  The Board also remanded the underlying merits of those claims, as well as the other claims currently on appeal, for further development.  The December 2011 Board decision reopened the claim for service connection for hypertension and remanded the underlying merits of that claim, as well as the other claims on appeal.  The December 2011 Board decision also granted service connection for coronary artery disease.  As such, that issue is no longer on appeal.  In December 2012, the Board denied the claims of entitlement to service connection for a low back disorder, a bilateral knee disorder, a bilateral wrist disorder, and diabetes mellitus.  Therefore, those claims are no longer before the Board.  The Board also remanded the remaining claims.  In August 2013, the Veteran's appeal was again before the Board.  At that time, the Board denied the claim of entitlement to service connection for hypertension and remanded the remaining claims.  As will be discussed in greater detail below, the requisite development has been completed, and the Veteran's claims are properly before the Board at this time.

The Veteran's appeal has been adjudicated using the Veterans Benefits Management System electronic processing program.  As such, all documents have been reviewed electronically prior to the issuance of this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a bilateral foot disorder that manifested in service or that is causally or etiologically related to his service or to a service-connected disorder.

2.  The Veteran has not been shown to currently have a bilateral hip disorder that manifested in service or that is causally or etiologically related to service.  He also does not have arthritis that manifested within one year of his separation.

3.  The Veteran has not been shown to currently have a bilateral ankle disorder that manifested in service or that is causally or etiologically related to service.  He also does not have arthritis that manifested within one year of his separation.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  A bilateral hip disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A bilateral ankle disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In cases, such as the present one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in November 2005, April 2006, October 2006, April 2008, June 2008, July 2010, August 2010, July 2011, December 2012, and January 2013 that fully addressed all notice elements.  The claims were readjudicated in a December 2013 supplemental statement of the case.  Accordingly, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained all available service treatment records, VA outpatient treatment records and reports of VA examinations.  The Veteran also submitted private medical records and lay statements in support of his claim, and he presented testimony at a Board hearing.  

The RO previously sought to obtain alternate source documents in June 2000.  The RO has done everything reasonably possible to locate any additional service treatment records and otherwise associate alternate source documents with the claims files.  As such, the RO has satisfied the heightened duties.

Additionally, the Veteran was afforded several VA examinations in connection with his claims.  The Board finds that the February 2012 VA examination and the November 2013 and December 2013 addendum opinion and examination are adequate because the examiners considered the Veteran's subjective history and complaints and provided opinions supported by rationales that address all alleged theories of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board notes a recent request for VA outpatient treatment records in the early 1950s returned with a response that the Veteran was not seen at the facility until 1963.  The record does not contain VA outpatient treatment records from the 1960s; however, a remand to request these records is not necessary because such a request would be futile.  Specifically, in August 2000, the RO requested VA outpatient treatments records from "1953 until present."  The response indicated there were no records for the dates requested.  A follow-up request was made, and a response noted that the Veteran was treated from November 8, 1963, until November 23, 1963, and suggests there was also some form of VA treatment in November 1966, as well as in July 1970 and August 1970.  Significantly, the response again noted that the facility had no records for the dates requested.  Furthermore, during the May 2010 Board hearing, the Veteran testified that he was treated briefly at VA in the 1950s, but found it such a hassle that he did not again seek treatment at VA until the 1990s.  As the records have previously been requested and were not obtained, a remand solely to request these records would only result in further delay of adjudication of the claim and would not benefit the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

While the Veteran has reported that he is in receipt of benefits from the Social Security Administration (SSA), the RO contacted SSA and was informed in August 2010 that the Veteran's records had been destroyed.  In June 2011, the Veteran was informed that his SSA records could not be obtained and was asked to submit them if they were in his possession.  The Veteran did not respond, and in June 2011, the RO made a formal finding that these records were unavailable.  Given that they have been destroyed and that the Veteran was informed and asked to submit any records he had, the Board finds that any further attempts to obtain them would be futile, and the duty to assist has been met in this regard.  38 C.F.R. § 3.159(c)(1).

The Veteran and his representative have not identified any other outstanding, available evidence that has not been obtained. 

Moreover, as previously noted, the Veteran testified before the Board at a hearing at the RO in May 2010.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked about the onset and progression of the Veteran's claimed disorders, and the Veteran was also questioned regarding whether there was any possible outstanding evidence relevant to his claims.  Therefore, the requirements of 38 C.F.R. § 3.103(c)(2) were met.  The Veteran and his representative have not contended otherwise.

Regarding the claims decided herein, the Board finds that the RO has complied with the Board's remand directives.  Specifically, the RO attempted to obtain the Veteran's SSA records as previously discussed.  The RO also sent the Veteran a notice letter in December 2011 that explained how to substantiate his claim, to include on secondary basis, and asked the Veteran to submit a release for VA to request private treatment records or otherwise submit them himself.  In addition, the RO secured outstanding treatment records from the VA facilities in Durham and Fayetteville.  The Veteran was also afforded a VA examination in February 2012 that, along with the November 2013 addendum and December 2013 examination report addressed whether his claimed disabilities are related to the Veteran's military service or secondary to a service-connected disability.  As such, the RO has complied with all directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that all necessary development has been accomplished, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

As an initial matter, the Board notes that this is a case where some of the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

At the outset, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral foot disorder, a bilateral foot disorder, a bilateral hip disorder, and a bilateral ankle disorder. 

An October 1951 service record shows that the Veteran suffered a bruise of the coccyx region when a food locker fell on his back.  Three days later, a subsequent check of the injuries revealed negative findings.

An April 1953 report of medical history shows that the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, bone or joint deformity, foot trouble, and neuritis.  An examination at that time also shows that the Veteran's feet and lower extremities were normal.

A June 1953 report of medical examination shows that the Veteran's feet and lower extremities were normal.

A November 1953 service entry notes that the Veteran complained of foot trouble.  It started after a parade, and the impression was a simple contusion.

A February 1954 separation examination report shows that the Veteran's feet and lower extremities were normal.

In May 2000, the Veteran filed his original claim and asserted that he incurred an ankle sprain in 1951.  He also alleged that his arthritis of all joints, including the legs, was a result of a pelvic and spinal injury he incurred in service.

In a June 2000 written statement, the Veteran alleged that his arthritis of the joints was due to sleeping on the cold ground during service.  He also believed that his in-service injury was related to his current diagnoses.

An October 2002 VA treatment report shows that the Veteran complained of pain in both legs when he walked.  The assessment was degenerative joint disease.

An April 2003 VA outpatient treatment record shows that the Veteran complained of pain in the low back for twenty years.  He had a car accident in service.  Sometimes the pain radiated to his hips and right leg.

An August 2003 private treatment record shows that the Veteran complained of bilateral foot pain and was diagnosed as having bilateral neuropathic-type pain of uncertain etiology.  The physician indicated that it may be related to a previous injury and/or the low back arthritis.  

In a December 2003 written statement, F.M., M.D. (initials used to protect privacy) indicated that he evaluated the Veteran in November 2003.  Dr. M. reported that the Veteran described an injury during service where he was blown off a truck at high speeds onto pavement, sustaining trauma to his knees, low back, elbows, wrists, and ankles.  Dr. M. felt that the Veteran most probably suffered with traumatic osteoarthritis versus advanced degenerative joint disease of the elbows, wrists, knees, and ankles, as a result of this severe injury.  The Veteran also had long-term exposure to the cold while in service that Dr. M. felt was directly related to his present complaints of numbness, tingling, and pain in both feet.  Given the history of in-service trauma and the lack of post-service evidence of trauma, Dr. M. believed the present medical problems were related to the injury in service.

An August 2004 VA treatment report shows that the Veteran complained of pain in his left hip.  The assessment was degenerative joint disease.

An October 2004 VA outpatient record shows that the Veteran complained of pain in the calf of his right leg.  He had strained it trying to catch his motorcycle from falling.  The assessment was a muscle strain versus deep vein thrombosis.

In a May 2005 written statement, Dr. M. noted that the Veteran was knocked off the back of a truck while in service and that a footlocker fell on him.  He fractured his tailbone, and he also had trauma to his ankles because of contact with the ground.  Dr. M. stated that the Veteran had problems with his feet prior to separation and had problems now.  He also had a problem with osteoarthritis spurring and new bone growth consistent with old trauma.  Dr. M. felt that the Veteran's condition was related to the injuries he sustained during service.

A July 2006 VA report of an x-ray shows that the Veteran's ankles were normal.

In July 2006, the Veteran underwent a VA examination at which time he reported an in-service vehicle accident in which he was knocked off the back of a truck and sustained injuries to his knees and ankles.  Since then, he had continued pain and discomfort in the joints with progressive worsening.  Following examination, the relevant diagnosis was bilateral ankle tendonitis.  The examiner opined that osteoarthritis was less likely as not caused by or a result of his in-service injury.  The rationale was that the in-service x-rays were negative.  After the injury, there was no further evidence of treatment and no evidence that the Veteran missed any service.  The diagnosis was a "bruise."  Additionally, there were no joint complaints until the 1990s, which was approximately 40 years after his separation from service  It was noted that this was more consistent with degenerative arthritis from aging rather than posttraumatic arthritis.  Moreover, the arthritis appeared to be diffuse.  If it was posttraumatic, the examiner indicated that there would be a more focal pattern of arthritis at the site of the most severe injury.  A motor examination of the lower extremities was normal with the exception of the hips, which showed active movement against some resistance.  A sensory examination of the right and left lower extremities was abnormal to the entire foot and mildly impaired in the knee.  This was consistent with peripheral neuropathy.  A reflex examination was hypoactive at the bilateral ankles.

In an October 2006 written statement, the Veteran indicated that Dr. M. had access to his service records when he provided his written opinion.  In addition, he alleged that he suffered frostbite during service.

In May 2010, the Veteran testified before the undersigned that he had a motor vehicle injury during service and that he had had problems with his feet since then.  He also stated that he was put on light duty for two months due to his back and hips.  The Veteran indicated that he first sought treatment for his legs in 1957 or 1958, but his doctors have since deceased.  He also noted that he first had problems with his feet when he was forced to stand in a parade or march during service.  He had a burning sensation in his feet at that time that was the same as he had now.  Because he could not walk for very long, the Veteran was assigned to be a driver.  He asserted that the tingling in his toes in service was a sign of his later diagnosis of diabetes, which occurred five years ago.

In May 2011, the Veteran underwent a VA examination for diabetes, and he was also given a motor and sensory examination.  The examiner determined that the evidence did not show any neurologic disease.

In a January 2010 rating decision, the RO granted entitlement to service connection for coronary artery disease.

In February 2012, the Veteran underwent another VA examination, and acute plantar fasciitis was noted.  Imaging studies were performed, but there were no abnormal findings.  Pain of the lower legs was noted.  The Veteran stated that this began in approximately 1990.  The examiner indicated that the service records showed the Veteran was seen for chest pain after falling out of the back of a truck.  X-rays and a work-up were negative, and there were no entries for a foot or ankle injury.  The examiner opined that foot pain was less likely than not related to service.  The opinion was based on the lack of evidence of foot treatment during service or for 58 years thereafter.  The same rationale was given for finding that a bilateral leg disability was not related to service.  In addition, the examiner commented that it sounded like the injury in service was of the back or chest, and a work-up for that injury was basically negative.

In a February 2013 addendum, a VA examiner indicated that the Veteran's claims file was reviewed.  The examiner indicated that his prior opinions remained the same, and the Veteran would need another examination with another examiner if a new opinion was needed.

In April 2013, the Veteran underwent an additional VA examination, and a diagnosis of degenerative joint disease of the hips was noted.  He reported that he injured his hips when he was involved in the motor vehicle accident in service.  The impression from x-rays was that the Veteran had hips that were relatively well-maintained for his age of 81.  There were some degenerative changes of each hip.  The examiner indicated that the history of the Veteran's hip degenerative joint disease was more than 50 years after service.  The examiner would have to resort to speculation to relate the hip disorder to the accident in service.

In November 2013, the Veteran's claims file was submitted to a VA examiner for review.  The diagnoses of record included degenerative joint disease of the hips and plantar fasciitis.  None of these disorders caused tingling or numbness.  However, the Veteran had vascular insufficiency in the coronary arteries, and thus, could have it in other areas of his body.  Additionally, he had diabetes mellitus.  The opinion was that the degenerative joint disease of the hips and plantar fasciitis were less likely than not caused by service.  Cold weather injuries such as those described by the Veteran would not result in degenerative joint disease of the knees.  The written statement from the Veteran's private physician was reviewed.  There was also no documentation of chronic hip problems, and cold weather would not cause degenerative joint disease of the hip.  Cold weather could cause freezing of the affected areas.  If this occurred, the changes in that area would occur immediately.  This was not a condition that would occur over time with no record during service.  The plantar fasciitis was a new finding, and thus, not related to service.

Based on a review of the record, the Board finds that service connection for disorders of the feet, hips, and ankles is not warranted.

First, the Board notes that, with regard to all claims being decided herein, there are opinions provided regarding etiology from the Veteran, his private physician Dr. M., and VA examiners.  As noted above, in many instances, laypersons are competent to provide etiological opinions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nevertheless, even if the Veteran is competent to provide such opinions, the Board finds that the reasoned opinions of medical professionals are more probative evidence.  Both the private and VA physicians have more training, knowledge, and occupational expertise than the Veteran, and they have used such knowledge in forming their opinions and supporting rationale.  Therefore, with regard to the probative weight being afforded to the Veteran's opinions, the Board finds that they are outweighed by the conclusions provided by the medical personnel.

As such, the Board will now turn to the question of whether the private or VA opinions are more probative on the matter of whether the Veteran's claimed disabilities are related to service.  In this case, the Board finds that the VA opinions are more probative for the following reasons.

Dr. M. provided written statements dated in December 2003 and May 2005.  In both of them, Dr. M. indicated that the Veteran injured his knees, elbows, wrists, and ankles when he fell off a truck during service.  He also stated in May 2005 that the Veteran fractured his tailbone at that time.  There is no indication by whether Dr. M. that he reviewed the Veteran's service treatment records in conjunction with providing these opinions; however, the Veteran indicated in an October 2006 written statement that Dr. M. had reviewed his service records prior to providing these opinions.

Nevertheless, whether Dr. M had reviewed the Veteran's service records or not, the Board finds that his description of the Veteran's in-service injury is inaccurate and diminishes the probative value of his opinions.  Specifically, Dr. M. has stated that the Veteran fractured his tailbone and injured his knees, elbows, wrists, and ankles during a motor vehicle accident in service.  However, the evidence of record shows that this did not occur.  

While the service records do show that the Veteran fell off a truck during service and incurred a bruise of the coccyx, x-rays were normal, and there is no record of an injury to any joints.  Subsequently, examination of the Veteran's lower extremities was consistently noted to be normal on several occasions, and the Veteran denied any history of joint or feet symptoms in April 1953.  As such, there is actually affirmative evidence showing that that the Veteran did not sustain a fracture or have any injury to his feet, hips, and ankles.

The Veteran did seek treatment following his injury in service and reported some symptomatology.  Therefore, the absence of any complaints regarding his joints at that time or thereafter casts further doubt of the Veteran's contention that he sustained injuries to his feet, hips, and ankles.  See AZ v. Shinseki, No.2012-7046, 2013, WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded'); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, to the extent that there are contemporaneous medical records that would have recorded any of these claimed joint problems, had they been observed, then the Board may consider those records as tending to contradict the Veteran's assertions.

For these reasons, the Board finds that Dr. M.'s opinions are based upon an inaccurate and non-credible account of the Veteran's in-service injury and symptomatology.  Therefore, Dr. M.'s conclusions regarding the injury and the effect it had on his joints can only be afforded very little probative weight.  

Furthermore, with regard to addressing the Veteran's contention that exposure to cold weather caused his current disabilities, Dr. M. opined in December 2003 that such cold exposure was related to the Veteran's current complaints of numbness and tingling in his feet.  However, Dr. M. provided no diagnosis attributable to the Veteran's numbness and tingling in the feet and no rationale for the conclusion.  The Board notes that the claim of entitlement to service connection for numbness and tingling in the legs is being remanded below for additional development.  Nevertheless, to the extent that Dr. M.'s opinion relates to the Veteran's feet, the Board finds that the opinion is lacking a diagnosis or rationale, and therefore, it is only afforded minimal probative value.

On all matters decided herein, the Board finds that the VA examiner's opinions, when taken together, are adequate and more probative than the other evidence of record.  It is clear from the VA examination reports that the VA examiners reviewed the Veteran's service records and provided an accurate recitation of the injury and symptomatology that the Veteran incurred therein.  Again, the Board has concluded that the Veteran's more recent statements regarding the extent of his joint injuries in service and the continuation of his symptomatology are not credible.  Therefore, the VA examiners' opinions were based upon the credible evidence of record.

Furthermore, the VA examiners provided rationales to support their conclusions, which included a notation that x-rays were normal during service and an explanation that the kind of arthritis found was more likely to be age-related than the result of trauma.  The Board also finds that the more probative evidence of record supports a finding that the Veteran did not injure his joints during service and has not suffered from symptomatology associated with the joints at issue since that time.  Therefore, the VA examiners, who relied on this information when drawing their conclusions, provided more probative rationales that are consistent with the credible evidence of record.  The November 2013 VA examiner further explained that cold weather would not cause a disability of the hips and also explained that any injury caused by the cold would occur immediately and would have been recorded.  Instead, x-rays taken during service were negative, and the Veteran's lower extremities were normal upon every in-service examination, to include immediately prior to his separation.

Therefore, the Board concludes, for all of the reasons stated above, that the most probative evidence of record supports a finding that disabilities of the feet, hips, and ankles are not related to the Veteran's service.

In regard to the finding of arthritis of the Veteran's hips, the Board finds that such a diagnosis was not shown during service.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  There is nothing in the service treatment records suggestive of arthritis of the hips, and the Veteran's lower extremities were normal upon separation.  Therefore, chronicity is not established in service.  There is also no medical evidence showing that the Veteran had arthritis of the hips within one year of his service.

As discussed above, the Board acknowledges the Veteran's contentions regarding when his symptoms began.  The Veteran is certainly competent to report as to the observable symptoms he experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, as is described in detail above, the Board finds that the Veteran is competent to describe his symptoms and their history.  However, his recent allegations are inconsistent with the contemporaneous record and not credible.  There is affirmative evidence that the Veteran did not complain of joint pain when he was injured in October 1951, his lower extremities were normal upon separation, and he denied any relevant medical history in April 1953.

To the extent that the Veteran has alleged that he has a foot disorder that is secondary to a back disorder, the Board notes that service connection for a back disability has been denied and has not been appealed by the Veteran.  In the absence of service connection for the primary disability, this theory of entitlement is not available to him.38 C.F.R. § 3.310.

For all of the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  As such, the benefit of the doubt provision does not apply.


ORDER

Service connection for a bilateral foot disorder, to include as secondary to a low back disorder, is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral ankle disorder is denied.



REMAND

The Board finds that the claim of entitlement to service connection for a bilateral leg disorder must be remanded.  In December 2013, the Veteran underwent a VA examination, and diagnoses of coronary artery disease with vascular insufficiency and diabetes mellitus were noted.  The examiner indicated that it was possible that the Veteran had arteriosclerotic heart disease of the lower extremities that could be causing his symptoms.  However, the examiner could not say whether the numbness and tingling was due to the Veteran's diabetes mellitus.  Both could cause the symptoms of numbness and tingling in the lower extremities.

The Board notes that this opinion is inadequate in light of the grant of service connection for coronary artery disease.  The examiner provided only a speculative diagnosis regarding the Veteran's leg symptoms and indicated that he could not provide a conclusion as to the cause of the symptoms.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should provide a VA examiner with the claims file and request an addendum opinion regarding the claimed leg disorder.  If the examiner determines that an examination of the Veteran is needed, such should be scheduled.

After review of the record, the examiner should identify, to the extent possible, any diagnosis manifested by the Veteran's complaints of tingling and numbness in his legs.

If such a diagnosis is found, the examiner is asked to provide an opinion as to whether it is at least as likely as not that this disorder is caused or aggravated by the Veteran's service-connected coronary artery disease.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide a conclusion without resorting to speculation, the examiner should so state and provide the reasoning.
 
2.  The RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


